Theodore Ross brought this suit against his employer, W. Horace Williams, Inc., claiming ten weeks compensation at the rate of $20 per week because of injuries alleged to have been received on the 19th of December, 1935, while working as a carpenter for the defendant. He alleged that he suffered a sacro-iliac strain while lifting a heavy piece of timber during the course of his employment. Defendant denied that plaintiff was injured, but its insurance carrier, nevertheless, paid plaintiff two weeks' compensation.
There was judgment below in favor of defendant dismissing plaintiff's suit, and he has appealed.
Ross was treated by three doctors, each of whom testified on behalf of defendant. He was first seen by Dr. Geismar on January 3, 1936, and again a few days later, though the exact date is not given. Dr. Geismar could find nothing wrong with Ross, but suggested that he see Dr. Edward A. Ficklen. Dr. Ficklen examined plaintiff on January 10, 1936, and diagnosed his trouble as a sacro-iliac strain. He was given diathermic treatments and a sacro-iliac belt to wear. Dr. Ficklen treated him until January 24th, at which time he told Ross that in his opinion he was able to return to work. Because Ross complained that he was still suffering pain in the sacro-iliac region, he was then sent to Dr. Theodore Simon on January 29, 1936, Dr. Simon, after examining the negatives resulting from two X-ray pictures which had been taken under the direction of Dr. Ficklen, reported that he could find no evidence of a sacro-iliac strain. Dr. Eleazar Bowie, who made the X-ray films, also testified that he could find no evidence of "spondylolisthesis," which means that there was no displacement of the "lumbar spine forward" as would be expected in the case of a sacro-iliac strain.
Dr. Guy Funk, an osteopath, testified on behalf of plaintiff. He stated that plaintiff was afflicted with a sacro-iliac strain when he first began to treat him on February 11, 1936, and only recovered from that ailment on February 28, 1936, when he was discharged.
The question of whether plaintiff had recovered from his injury when discharged by defendant's physician at the end of two weeks, for which he was paid compensation, is one which can only be decided with the aid of expert medical testimony, and this evidence, as adduced on the trial of the case, clearly preponderates in favor of the affirmative. Plaintiff has, therefore, failed to establish his claim for additional compensation.
For the reasons assigned the judgment appealed from is affirmed.
Affirmed.